Cuyahoga App. No. 57448. On September 6, 2000, this court granted appellant’s motion for stay of execution pending filing of petition to the United States Supreme Court from case No. 00-747. On February 20, 2001, this court received notice from the United States Supreme Court that the petition was denied on January 22, 2001. Upon consideration thereof,
IT IS HEREBY ORDERED by this court that appellant’s sentence be carried into execution by the Warden of the Southern Ohio Correctional Facility or, in his absence, by the Deputy Warden on Tuesday, the 29th day of May, 2001, in accordance with the statutes so providing.
IT IS FURTHER ORDERED that a certified copy of this entry and a warrant under the seal of this court be duly certified to the Warden of the Southern Ohio Correctional Facility and that said Warden shall make due return thereof to the Clerk of the Court of Common Pleas of Cuyahoga County.